PER CURIAM.
Petitioner, GEICO General Insurance Company (“GEICO”), seeks certiorari review of an order compelling production of its claim files. We grant certiorari and quash the trial court’s order overruling GEICO’s objections, which were based upon claims of work-product and attorney-client privilege. As the facts and issues are the same in this case as in Sedgwick Claims Management Services, Inc., v. Feller, 163 So.3d 1252 (Fla. 5th DCA 2015), we adopt the discussion and analysis set forth in Sedgwick.
Accordingly, we grant certiorari, quash the order on review, and remand for further proceedings consistent with this opinion.
PETITION GRANTED.
BERGER, WALLIS, and EDWARDS, JJ., concur.